              Case 18-10512-CSS   Doc 503-1   Filed 10/30/18   Page 1 of 43




                                    Exhibit A




57772/0001-16492492V1
                          Case 18-10512-CSS         Doc 503-1       Filed 10/30/18      Page 2 of 43



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:
                                                                      Chapter 11
                                     1
         Zohar III, Corp., et al.,
                                                                      Case No. 18-10512 (CSS)
                                         Debtors.
                                                                      Jointly Administered

                                                                      Ref. Docket Nos. 356, 382382, 432



                           ORDER UNDER 11 U.S.C. §§ 105, 361, 362, 363 AND
                 507, AND BANKRUPTCY RULES 2002, 4001 AND 9014 (I) AUTHORIZING
                  DEBTORS TO USE CASH COLLATERAL; (II) GRANTING ADEQUATE
                 PROTECTION TO PREPETITION SECURED PARTIES; (III) PROVIDING
                SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS; (IV) MODIFYING
                       AUTOMATIC STAY; AND (V) GRANTING RELATED RELIEF

                  Upon the motion (the “Motion”)2 of the debtors and debtors in possession (each a

         “Debtor,” and collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Cases”)

         for entry of an order (the “Order”) under sections 105, 361, 362, 363, and 507 of title 11 of the

         United States Code (as amended, the “Bankruptcy Code”) and Rules 2002, 4001, and 9014 of the

         Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), seeking:

                          (a)    authorization for the Debtors, pursuant to sections 105, 361, 362, 363, and
                                 507 of the Bankruptcy Code, to (i) use the Cash Collateral; and (ii)
                                 provide adequate protection and superpriority administrative expense
                                 claims to U.S. Bank National Association, solely in its capacity as
                                 Indenture Trustee (the “Indenture Trustee”), on behalf of all Secured
                                 Parties (as defined under the Indentures), including3, Secured Parties
         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
           follows: Zohar III, Corp. (9612) (“Zohar Corp. III”), Zohar II 2005-1, Corp. (4059) (“Zohar Corp. II”),
           Zohar CDO 2003-1, Corp. (3724) (“Zohar Corp. I”), Zohar III, Limited (9261) (“Zohar III Fund”), Zohar
           II 2005-1, Limited (8297) (“Zohar II Fund”), and Zohar CDO 2003-1, Limited (5119) (“Zohar I Fund”).
           The Debtors’ address is Zohar III, Corp., 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
         2
           Except as otherwise stated herein, all capitalized terms used but not otherwise defined herein shall have
           the meanings ascribed to them in the Motion.
         3
           The terms “including” and “includes” as used throughout this Order shall be interpreted as not limiting
           consistent with their interpretation pursuant to § 102(3) of the Bankruptcy Code.

01:23432159.4

         USActive 47182981.1
                       Case 18-10512-CSS         Doc 503-1       Filed 10/30/18       Page 3 of 43



                                MBIA Insurance Company (“MBIA”) and the Zohar III Secured
                                Noteholders4 (the “Controlling Secured Parties”5 and together with the
                                Indenture Trustee, each a “Secured Party,” and collectively, the “Secured
                                Parties”) under the Transaction Documents as defined in Exhibit 2 hereto.
                                All outstanding debts, liabilities, and obligations of every kind and nature
                                arising under any and all of the Transaction Documents, including, all
                                Class A Notes and all Credit Enhancement Liabilities are referred to
                                herein as the “Transaction Obligations”;

                          (b)   to provide adequate protection of the Secured Parties’ interests in the
                                Prepetition Collateral to the Indenture Trustee on behalf of Secured Parties
                                pursuant to sections 361 and 363(c) of the Bankruptcy Code, subject to the
                                terms of the applicable Indentures, and in accordance with the terms of
                                this Order;

                          (c)   authorization to grant adequate protection liens on the proceeds and
                                property recovered in respect of the Debtors’ claims and causes of action
                                arising under sections 544, 545, 547, 548, 549, 553, and 550 of the
                                Bankruptcy Code or any other similar state or federal law (collectively,
                                the “Avoidance Actions”);

                          (d)   to modify the automatic stay imposed by section 362 of the Bankruptcy
                                Code to the extent necessary to implement and effectuate the terms and
                                provisions of this Order;

                          (e)   except to the extent of the funding and payment of the Carve Out, the
                                waiver by the Debtors of any right to surcharge againstto provide adequate
                                protection of the interests of the Patriarch Secured Parties (as defined
                                below) in the Prepetition Collateral or the Adequate Protection
                                Collateralin the form of payment of (i) professional fees and expenses,
                                pursuant to section 506sections 361 and 363(c) of the Bankruptcy Code or
                                any other applicable principle of equity or law; and, subject to the terms of
                                the applicable Indentures, and in accordance with the terms of this Order,
                                and (ii) payment of accruing post-petition interest under the Class A-3
                                Notes (as defined under the Indentures);

                          (f)   waiver of any applicable stay with respect to the effectiveness and
                                enforceability of this Order (including a waiver pursuant to Bankruptcy
                                Rule 6004(h)).



        4
          The Zohar III Secured Noteholders include Halcyon Capital Management LP, Coöperatieve Rabobank
          U.A., New York Branch, STS Master Fund, Ltd., SBF Opportunities Master Fund, Ltd., and
          Candlewood Structured Credit Harvest Master Fund, Ltd.
        5
          The term Controlling Secured Parties includes MBIA as a Controlling Party and as Credit Enhancer
          under the applicable Indentures (as defined herein) or such other Controlling Class or Controlling Party
          as defined in the applicable Indentures.
         - 2-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS        Doc 503-1     Filed 10/30/18     Page 4 of 43



                 This Court having entered the Interim Order Authorizing the Debtors’ Limited Use of

        Cash Collateral [Docket No. 382] (the “First Interim Order”) on July 23, 2018 [Docket No.

        382]and the Second Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral

        [Docket No. 432] (the “Second Interim Order”, and together with the First Interim Order, the

        “Interim Orders”) on August 22, 2018, previously authorizing the Debtors’ limited use of cash

        collateral in accordance with the Interim OrderOrders; and hearing (the “Hearing”) having been

        held by this Court on August 21,October 29, 2018 to consider the relief requested in the Motion

        on a final basis and entry of this Order; and upon the record made at the Hearing; and this Court

        having heard and resolved or overruled all objections to the relief requested in the Motion; and it

        appearing that the relief requested in the Motion is in the best interests of the Debtors, their

        estates, and creditors; and after due deliberation and consideration and sufficient cause appearing

        therefor,

                 IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

                 1.       The Motion. The Motion is granted as set forth herein. Any objection, reservation

        of rights, or statements to or otherwise with respect to the Motion with respect to entry of this

        Order to the extent not withdrawn, waived, or otherwise resolved, and all reservation of rights

        included therein, are hereby denied and overruled.

                 2.       Jurisdiction. The Court has jurisdiction over these above-captioned Chapter 11

        cases (the “Cases”) and the Motion pursuant to 28 U.S.C. § 1334. Consideration of the Motion

        constitutes a core proceeding under 28 U.S.C. § 157(b)(2). Venue for these Cases and the

        proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.       Notice. Notice of the Motion, the relief requested therein, and the Hearing was

        served by the Debtors on the parties set forth in the Motion. Under the circumstances, such


         - 3-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS         Doc 503-1      Filed 10/30/18       Page 5 of 43



        notice constitutes due and sufficient notice thereof and complies with Bankruptcy Rules 2002,

        4001(b), (c), and (d) and the Local Rules of Bankruptcy Practice and Procedure of the United

        States Bankruptcy Court for the District of Delaware.

                 4.       Debtors’ Stipulations. TheSubject to the limitations contained in paragraph 27

        below, the Debtors admit, stipulate, and agree that:

                          (a)    Prepetition Secured Obligations. As of the Petition Date and in
                                 accordance with the Settlement Agreement, the Debtors previously
                                 agreed, through the Settlement Agreement, that they were indebted and
                                 liable to the Secured Parties for all of the “Paid in Full”6 amounts as
                                 defined in and on the terms set forth in the Settlement Agreement,7 plus
                                 accrued and unpaid interest, indemnification obligations, and the
                                 reasonable fees and documented out of pocket expenses (including, the
                                 reasonable fees and documented out of pocket expenses of the Indenture
                                 Trustee and its advisors, any Controlling Secured Party’s advisors and
                                 other obligations incurred in connection therewith) in accordance with the
                                 terms of the Indentures and the Transaction Documents, which amounts
                                 are not subject to attack, avoidance, objection, recharacterization, defense,
                                 equitable subordination, or any other challenge;
                          (b)    Enforceability of the Transaction Obligations. To the extent not
                                 inconsistent with the Settlement Agreement, the Transaction Obligations
                                 constitute “allowed claims” within the meaning of section 502 of the
                                 Bankruptcy Code; and

                          (b)    (c) Enforceability and Priority of the Prepetition Liens. Subject to (i) the
                                 Debtors’ right to confirm the stipulations, admissions and agreements set
                                 forth in this paragraph 4(c) within ninety (90) days of the date of entry
                                 hereof (including any extension thereof in accordance with paragraph 27
                                 hereof, the “Confirmation Period”), and (ii) the provisions contained in
                                 paragraph 27 hereof, theThe liens and security interests granted by Zohar
                                 I, Zohar II, and Zohar III to the Indenture Trustee for the benefit of the
                                 Secured Parties (as defined under the Indentures) to secure the Transaction
                                 Obligations pursuant to and in connection with the Indentures (each a
                                 “Prepetition Lien” and collectively the “Prepetition Liens”), are valid,
        6
          The amounts set forth on Exhibit A to the Settlement Agreement are not fixed or static. For example, as
          noted in Exhibit A, accruing interest is excluded and Exhibit A excludes certain categories and amounts
          that must be paid prior to principal and interest owing to the Holders of the notes, including, without
          limitation, certain fees, expenses, reserves, and other amounts, which are set forth in the Priority of
          Payments of each Indenture (that have accrued or may accrue in the future).
        7
          The “Settlement Agreement” means that Mediation Term Sheet setting forth the terms of the settlement
          by and between the Debtors, Lynn Tilton, the Patriarch Stakeholders (as defined in the Settlement
          Agreement), MBIA, and the Zohar III Secured Noteholders approved by order of the Court entered on
          May 21, 2018 [Docket No. 266, Exhibit 1].
         - 4-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS         Doc 503-1     Filed 10/30/18     Page 6 of 43



                                 binding, fully perfected, enforceable, first priority liens and security
                                 interests on all property and assets of any type or nature owned by the
                                 Debtors (the “Collateral,” including the Cash Collateral (as defined
                                 below), are collectively referred to herein as the “Prepetition Collateral”);
                                 provided, however that the Prepetition Liens shall be subject and
                                 subordinate only to (i) the funding and payment of the Carve Out, and (ii)
                                 liens and security interests granted to secure the Adequate Protection
                                 Obligations.; and

                          (c)    Patriarch Secured Party Obligations. As of the Petition Date, the Debtors
                                 were indebted and liable on account of either Class A-3 Notes or Class B
                                 Notes (as defined under the Indentures) in the principal amounts and to the
                                 holders of such notes listed below, plus accrued and unpaid interest, and
                                 fees and expenses (including, the reasonable fees and expenses of such
                                 holders and their advisors, and other obligations incurred in connection
                                 therewith), secured by the Prepetition Collateral, in accordance with the
                                 terms of the Indentures and the Transaction Documents (including the
                                 Priority of Payments in the Indentures):

                                 (1)    Zohar Corp. I, Zohar Fund I: Class A-3 Notes in the principal
                                        amount of $286,445,355.00 to Patriarch Partners XV, LLC
                                        (“Patriarch XV”); and Class B Notes in the principal amount of
                                        $150,000,000 to Octaluna, LLC (“Octaluna I”);

                                 (2)    Zohar Corp. II, Zohar Fund II: Class B Notes in the principal
                                        amount of $200,000,000 to Octaluna II, LLC (“Octaluna II”);

                                 (3)    Zohar Corp. III, Zohar Fund III: Class B Notes in the principal
                                        amount of $186,000,000 to Octaluna III, LLC (“Octaluna III”).

                                 Patriarch XV, Octaluna I, Octaluna II, and Octaluna III are collectively
                                 referred to herein as the “Patriarch Secured Parties”).

                 5.       Release.

                          (a)    Controlling Secured Parties Release. Each of the Debtors and the
                                 Debtors’ estates, on the one hand, and the Controlling Secured Parties and
                                 the Patriarch Secured Parties, on the other hand, each on its own behalf
                                 and on behalf of their respective past, present and future predecessors,
                                 successors, heirs, subsidiaries, and assignees, do hereby to the maximum
                                 extent permitted by applicable law, unconditionally, irrevocably and fully
                                 forever (i) release, remise, relinquish, irrevocably waive, discharge, and
                                 acquit each other and each of their respective affiliates, subsidiaries,
                                 former, current and future officers, employees, directors, agents,
                                 representatives, owners, members, partners, financial advisors, legal
                                 advisors, shareholders, managers, consultants, accountants, attorneys,
                                 affiliates, and predecessors and successors in interest (collectively, the
         - 5-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS        Doc 503-1      Filed 10/30/18     Page 7 of 43



                                 “Releasees”) of and from any and all claims, demands, liabilities,
                                 responsibilities, disputes, remedies, causes of action, indebtedness, and
                                 obligations, rights, assertions, allegations, actions, suits, controversies,
                                 proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or
                                 judgments of every type, whether known, unknown, asserted, unasserted,
                                 suspected, unsuspected, accrued, unaccrued, fixed, contingent, pending or
                                 threatened including, all legal and equitable theories of recovery, arising
                                 under common law, statute or regulation or by contract, of every nature
                                 and description, solely arising out of actions relating to each Releasee’s
                                 negotiation or entry into this Order; provided, however, that nothing set
                                 forth, in this paragraph 5(a) is intended to, nor shall it, release any
                                 Releasees’ obligations under this Order.

                          (b)    Indenture Trustee Release. The Debtors and their respective estates and
                                 the Secured Parties (as defined under the Indentures) hereby and shall be
                                 deemed to release, forever discharge, and acquit the Indenture Trustee and
                                 each of its respective affiliates, subsidiaries, former, current and future
                                 officers, employees, directors, agents, representatives, owners, members,
                                 partners, financial advisors, legal advisors, shareholders, managers,
                                 consultants, accountants, attorneys, affiliates, and predecessors and
                                 successors in interest from all claims, demands, causes of action, damages,
                                 defenses, setoff rights, and any other liabilities whatsoever of every kind,
                                 name, nature, and description, whether known or unknown, both at law
                                 and equity, in connection with or in any way related to this Order,
                                 including, all negotiations in connection with this Order.

                          (c)    Notwithstanding anything herein to the contrary, nothing in this paragraph
                                 5 shall (i) modify the right of the Fee Review Parties (as defined below) to
                                 review and object to any Invoiced Fees (as defined below) pursuant to the
                                 terms and conditions set forth in paragraph 12(c) hereof or (ii) modify any
                                 right of the Patriarch Stakeholders under the Settlement Agreement.

                 6.       Findings Regarding the Use of Cash Collateral and Prepetition Collateral.

                          (a)    Good cause has been shown for the entry of this Order.

                          (b)    The Debtors have an immediate need to use Cash Collateral, to, among
                                 other things, fund the administrative expenses assessed in the Cases and
                                 monetize the Prepetition Collateral in accordance with this Order and the
                                 Settlement Agreement.

                          (c)    The terms of the use of the Cash Collateral pursuant to this Order are fair
                                 and reasonable, reflect the Debtors’ exercise of prudent business judgment
                                 consistent with their fiduciary duties and constitute reasonably equivalent
                                 value and fair consideration.


         - 6-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS           Doc 503-1      Filed 10/30/18      Page 8 of 43



                          (d)     The terms of the use of the Cash Collateral pursuant to this Order have
                                  been the subject of extensive negotiations conducted in good faith and at
                                  arm’s length among the Debtors, the Independent Director, the CRO8 the
                                  Indenture Trustee, and the Controlling Secured Parties, and the Patriarch
                                  Secured Parties, and, pursuant to Bankruptcy Code sections 105, 361, and
                                  363, the Indenture Trustee and, the Controlling Secured Parties, and the
                                  Patriarch Secured Parties are hereby found to be entities that have acted in
                                  “good faith” in connection with the negotiation and entry of this Order,
                                  and each is entitled to the protection provided under section 363(m) of the
                                  Bankruptcy Code.

                          (e)     The Debtors have requested entry of this Order pursuant to Bankruptcy
                                  Rule 4001(b)(2) and (d).

                          (f)     Cash Collateral. For purposes of this Order, the term “Cash Collateral”
                                  shall have the meaning ascribed to it in section 363(a) of the Bankruptcy
                                  Code and shall include all of the Debtors’ cash, cash equivalents,
                                  including, all proceeds, products, rents, or profits of the Prepetition
                                  Collateral, including proceeds realized from a sale or disposition thereof,
                                  or from payment thereon, and the New Zohar Bank Accounts (as defined
                                  below) and all cash deposited therein, all of which constitute Cash
                                  Collateral of the Indenture Trustee on behalf of the Secured Parties.

                          (g)     Indemnity. The Indenture Trustee and, Controlling Secured Parties, and
                                  Patriarch Secured Parties have acted in good faith, and without
                                  negligence, misconduct, or violation of public policy or law, in respect of
                                  all actions taken by them in connection with or related in any way to
                                  negotiating, implementing, documenting, or obtaining requisite approvals
                                  of the use of Cash Collateral, including in respect of the Debtors’ granting
                                  of the Adequate Protection Liens, any challenges or objections to the use
                                  of Cash Collateral, and this Order. Accordingly, the Indenture Trustee
                                  and, Controlling Secured Parties, and Patriarch Secured Parties shall be
                                  and hereby are indemnified and held harmless by the Debtors in respect of
                                  any claim or liability solely arising from the negotiation or entry of this
                                  Order, except for claims relating to willful misconduct or fraud; provided,
                                  however, that nothing in this paragraph 6(g) shall modify the right of the
                                  Fee Review Parties to review and object to any Invoiced Fees pursuant to
                                  the terms and conditions set forth in paragraph 12(c) hereof, and the
                                  Indenture Trustee, the Controlling Secured Parties, and the Patriarch
                                  Secured Parties shall not be indemnified with respect to any fees, costs, or
                                  expenses in connection with any objection to Invoiced Fees sought to be
                                  paid pursuant to paragraph 12(c) hereof.

                          (h)     No Control. None of the Indenture Trustee or Controlling Secured Parties
                                  are control persons or insiders of the Debtors or any of their affiliates by
        8
            CRO is defined as Michael Katzenstein, appointed as the Chief Restructuring Officer pursuant to Order
            of the Court entered on June 11, 2018 (Docket No. 297) or any successor approved by the Court.
         - 7-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS       Doc 503-1     Filed 10/30/18     Page 9 of 43



                                virtue of any of the actions taken with respect to, in connection with,
                                related to, or arising from this Order.

                 7.       Authorization of Use of Cash Collateral. The Debtors are hereby authorized to

        use Cash Collateral during the period from the date of entry of this Order through and including

        the Termination Date (as defined below) for (i) administrative costs and expenses of the Debtors

        incurred in the Cases as permitted by the Budget (as defined below) and subject to the terms

        hereof; (ii) adequate protection payments to the Secured Parties and the Patriarch Secured

        Parties, as provided herein and consistent with the Priority of Payments in the Indentures, and

        (iii) facilitating the Monetization Process as set forth in the Settlement Agreement.

                 8.       Consent by the Secured Parties. The Controlling Secured Parties and, the

        Indenture Trustee, and the Patriarch Secured Parties consent to the Debtors’ use of Cash

        Collateral, solely in accordance with and subject to the terms and conditions contained in this

        Order. Notwithstanding any other provision of this Order, but subject to the Carve Out (as

        defined below), the Debtors’ use of Cash Collateral under this Order shall terminate upon the

        occurrence of the Termination Date (as defined below), subject to the Debtors’ right to cure any

        Termination Event within the Termination Notice Period (as defined below). All use of Cash

        Collateral by the Debtors shall be pursuant to a 13-week budget in form and substance

        reasonably acceptable to the Controlling Secured Parties, and Indenture Trustee, and the

        Patriarch Secured Parties (such an acceptable budget, the “Budget,” and each 13-week period a

        “Budget Period”), subject to any Permitted Variance (as such term is defined below). The

        Budget shall set forth the Debtors’ (i) anticipated cash receipts, including from payments of

        interest due under loans owed to the Debtors for the Zohar II and III Funds, and proceeds from

        monetization events, (ii) cash disbursements and accruals, including, Professionals’ fees and

        expenses accrued but unpaid during the relevant Budget Period as well as any cash

         - 8-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS      Doc 503-1     Filed 10/30/18    Page 10 of 43



        disbursements on account of Professionals’ fees and expenses during the Budget Period for both

        past or current services, and (iii) any other amounts set forth in the Restructuring Reserve

        Operating Cap (as defined below). The initial Budget is attached to this Order as Exhibit 1 (the

        “Initial Budget”). Beginning on August 10,[_______], 2018 and thereafter on the 10th of every

        month until a Termination Event under this Order, if any, the Professionals (as defined in

        paragraph 13(a) below) shall provide to the CRO good faith estimate of their accrued fees

        through that date and projected fees for the next Budget Period.          Beginning on August

        20,[_______], 2018 and thereafter on the 20th of every month until a Termination Event under

        this Order, if any (or, with greater frequency should the Debtors choose to do so), the Debtors

        shall deliver to the Controlling Secured Parties, the Indenture Trustee, the U.S. Trustee, the

        Patriarch Secured Parties, and each of their counsel and financial advisors, if any, a proposed

        new 13-week budget (a “Proposed Budget”). Such Proposed Budget shall be of no force and

        effect absent the express, written approval of the Controlling Secured Parties and, the Indenture

        Trustee (subject to direction, if any, by the Controlling Secured Parties), and the Patriarch

        Secured Parties of such Proposed Budget; provided, however, such approval shall not be

        unreasonably withheld; provided, further, that if the Controlling Secured Parties and, the

        Indenture Trustee, and the Patriarch Secured Parties fail to respond to a Proposed Budget within

        five (5) business days, such Proposed Budget shall be deemed approved. Absent and until such

        approval, the then-existing Budget shall remain in place. Beginning on August 9,[_______],

        2018, and every other Thursday thereafter by 5:00 p.m. (prevailing Eastern Time), the Debtors

        shall deliver to the Controlling Secured Parties, the Indenture Trustee, the Patriarch Secured

        Parties, and each of their counsel and financial advisors, if any, a variance report (a “Variance

        Report”) setting forth the Debtors’ actual cash receipts and accrued expenditures for the


         - 9-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS           Doc 503-1       Filed 10/30/18       Page 11 of 43



        preceding two weeks compared to the then existing Budget with narrative explanations of key

        variances. For purposes of this Order, the Debtors shall ensure that at no time shall there exist an

        unfavorable variance in the Budget of (i) the greater of (a) 2510% or more over any accrued

        expenditures on an individual line item basis, and (b) $750,000250,000 in the aggregate, or (ii)

        greater than 2510% below the aggregate interest payment receipts for each Zohar Fund from the

        Group A Portfolio Group Companies based on the amount stated on the applicable interest

        payment notices issued to the Group A Portfolio Companies, tested every other week on a

        cumulative rolling four (4) week basis (except the first Variance Report, which shall be tested on

        a cumulative basis for the two (2) weeks preceding the delivery of such Variance Report) (a

        “Non-Permitted Variance” and in contrast to any variance which does not constitute a

        Non-Permitted Variance, a “Permitted Variance”)9; provided, however, payments to the Secured

        Party Professionals (as defined in paragraph 12(c) below), payments to the U.S. Trustee, and

        payments to the Independent Director on account of Incentive Fees, as defined in section 4(b) of

        the Independent Director Service Agreement (see Docket No. 278-1), shall not be subject to such

        test and shall not constitute a Non-Permitted Variance or serve as the basis of a Termination

        Event or Cash Collateral Trigger Event. The Initial Budget is the first Budget for reporting and

        permitted variance purposes.

                  9.       Cash Management/Excess Sweep.

                           (a)     New Zohar Bank Accounts Funding. So long as no Termination Event has
                                   occurred and is continuing or would result therefrom, and absent further
                                   order of the Court, the Debtors shall deposit all funds received, including
                                   interest payments received under the loans owed to the Debtors and funds
                                   received from the Monetization Process (as defined in the Settlement



        9
            Non-Permitted Variances with respect to Estate Professionals’ fees and expenses shall be measured
            based on the Estate Professionals’ fees and expenses accrued during the relevant testing period
            compared to the projected Estate Professionals’ fees and expenses set forth in the Budget for that period.
         -10-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS           Doc 503-1      Filed 10/30/18     Page 12 of 43



                                  Agreement) in the New Zohar Bank Accounts.10 The New Zohar Bank
                                  Accounts, to the extent sufficient cash is available, shall at all times be
                                  funded (net of any payments made during the relevant Budget Period) in
                                  the aggregate amount that is the sum of (i) the amount of (a) anticipated
                                  cash disbursements, and (b) projected Professionals’ fees and expenses,
                                  each set forth in the Budget for that Budget Period, inclusive of an
                                  additional twenty-fiveten percent (2510%) variance cushion, (ii) all
                                  unpaid amounts set forth in the Budget for prior Budget Periods, subject to
                                  adjustment up or down to account for any Permitted Variance, and [(iii)
                                  $500,000, and (iv) the Indemnification Reserve (as defined herein)] (the
                                  “Restructuring Operating Reserve Cap”). Each New Zohar Bank Account
                                  shall be funded in an amount commensurate with each Zohar Fund’s
                                  allocable portion of the Restructuring Operating Reserve Cap based on
                                  outstanding Paid in Full amount as of the 1st of each Month (each a
                                  “Allocated Restructuring Operating Reserve Cap”). Additional amounts
                                  and categories of disbursements not included in the Initial Budget, if any,
                                  shall be established by agreement of the Debtors, the Controlling Secured
                                  Parties and, the Indenture Trustee and the Patriarch Secured Parties or
                                  order of this Court prior to such additional amounts and/or categories
                                  being included in any subsequent Budget or Restructuring Operating
                                  Reserve Cap, even if such amounts relate to a period prior to the subject
                                  Budget. Upon the occurrence of a Termination Event, the New Zohar
                                  Bank Accounts shall be funded in accordance with paragraph 13(b) of this
                                  Order. For the avoidance of doubt, absent further order of the Court or
                                  consent of the Secured Parties and the Patriarch Secured Parties, as
                                  applicable, the Secured Parties and the Patriarch Secured Parties shall not
                                  be responsible for, and neither the Restructuring Operating Reserve Cap
                                  nor the Carve Out shall include, claims (administrative or otherwise)
                                  asserted against the Debtors not contemplated by the Budget[ and
                                  Indemnification Reserve]. The Controlling Secured Parties and, the
                                  Indenture Trustee, and the Patriarch Secured Parties will confer in good
                                  faith with the CRO on necessary modifications to ensure allocable funding
                                  is commensurate with each Zohar Fund’s allocable portion of the
                                  Restructuring Operating Reserve Cap in accordance with this Order. The
                                  New Zohar Bank Accounts and all amounts on deposit therein (the “Cash
                                  Reserve Amounts”) shall constitute Collateral and Cash Collateral
                                  securing the Debtors’ performance of the Transaction Obligations. For the
                                  avoidance of doubt, the Debtors are prohibited from opening any new
                                  bank or cash accounts except as expressly permitted by this Order.

                          (b)     Excess Cash Sweep/Special Payment Date. Any date on which the cash
                                  balance at any New Zohar Bank Account exceeds its respective Allocated

        10
             New Zohar Bank Accounts shall have the meaning ascribed to it in the Order Pursuant to 11 U.S.C. §§
             105(a) and 345(b) and Del. Bankr. L.R. 2015-2(b) (I) Setting the Deadline by Which the Debtors Must
             Comply with the Requirements of Section 345(b) of the Bankruptcy Code and (II) Authorizing the Debto
             rs to Keep and Maintain Certain Bank Accounts [Docket No. 237].
         -11-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS        Doc 503-1      Filed 10/30/18     Page 13 of 43



                                Restructuring Operating Reserve Cap (such excess amount, the “Excess
                                Cash”) may be deemed a “Payment Date” under the Indentures (a “Special
                                Payment Date”), and payment of such Excess Cash shall be made and
                                applied in the manner outlined in paragraph 12(b) below, provided,
                                however, that (A) the Debtors shall notify the Controlling Secured Parties
                                and, the Indenture Trustee, and the Patriarch Secured Parties of such
                                Excess Cash, (B) a Special Payment Date must be requested and declared
                                by the Controlling Secured Parties and the Patriarch Secured Parties upon
                                eight (8) business days’ notice in writing to the Debtors and the Indenture
                                Trustee, (C) the Indenture Trustee shall be entitled to be paid an additional
                                fee of $10,000.00 (each such fee, a “Special Payment Date Fee”) from
                                such Excess Cash for the Indenture Trustee’s services in connection with
                                each such Special Payment Date, and (D and (C) a Special Payment Date
                                shall not occur more frequently than every thirty (30) days unless the
                                Excess Cash exceeds $25 million.

                          (c)    [Indemnification Reserve: Upon entry of the Order, the Debtors shall
                                establish and fund a reserve solely for the benefit of the Independent
                                Director, CRO and the Chief Monetization Officer (the “CMO”), in the
                                amount of $1,500,000 (the “Indemnification Reserve”) to provide
                                indemnification and a source for the advancement of expenses (i) for the
                                Independent Director pursuant to the Indemnification Agreement for the
                                Independent Director approved by the Bankruptcy Court pursuant to an
                                Order dated June 26, 2018 [Docket No. 345] (the “Independent Director
                                Indemnification Agreement”), (ii) for the CRO, pursuant to and consistent
                                withParagraphwith Paragraph 5 of that certain Order, dated June 11, 2018,
                                Authorizing and Approving, Nunc Pro Tunc to May 21, 2018, the
                                Agreement with FTI Consulting, Inc. to Provide (I) Michael Katzenstein
                                as the Debtors’ Chief Restructuring Officer, (II) Hourly Temporary Staff,
                                and (III) Services Related Thereto [Docket No. 297] and (iii) for the
                                CMO, pursuant to and consistent with Paragraph 6 of that certain Order
                                Amending the Terms of the Retention of Goldin Associates LLC, dated
                                June 11, 2018 [Docket No. 298]. The Indemnification Reserve may be
                                increased in amount only after the written threat or assertion of a Claim
                                (as defined below) against any of the CMO, CRO or the Independent
                                Director for an Indemnifiable Event (as defined below) (i) upon five (5)
                                business days’ notice by the CMO, CRO or Independent Director to the
                                Controlling Secured Parties and the Indenture Trustee, which notice shall
                                be submitted only after the threat or assertion of a Claim against any of the
                                CMO, CRO or the Independent Director for an Indemnifiable Event, the
                                Indenture Trustee, and the Patriarch Secured Parties (provided that no
                                party having made the threat or assertion of such a Claim shall be included
                                in this provision), or (ii) as otherwise ordered by the Bankruptcy Court.
                                The CMO, CRO and Independent Director may not draw upon or remove
                                any funds from the Indemnification Reserve except for indemnification
                                obligations owed to the CMO, CRO or Independent Director related to a

         -12-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS        Doc 503-1      Filed 10/30/18     Page 14 of 43



                                 Claim for an Indemnifiable Event, and only after first seeking coverage
                                 from any insurance policy covering such Claim. For the avoidance of
                                 doubt, the Debtors shall use good faith and best efforts to obtain directors’
                                 and officers’ insurance coverage for the Independent Director, CMO and
                                 CRO in connection with these cases as promptly as possible. “Claim” and
                                 “Indemnifiable Event” for purposes of the Indemnification Reserve shall
                                 be defined as set forth in the Independent Director Indemnification
                                 Agreement.      Upon the occurrence of a Termination Event, the
                                 Indemnification Reserve shall be included in the Carve- Out in accordance
                                 with paragraph [13(a)]. The Debtors, the Controlling Secured Parties and,
                                 the Indenture Trustee, and the Patriarch Secured Parties acknowledge that
                                 when there is a reasonable basis on which to contend that there is no
                                 longer any need for the Indemnification Reserve (i.e., that the Independent
                                 Director, CRO and CMO is released or otherwise fully protected for
                                 remaining exposure, if any), any Controlling Secured Party or, the
                                 Indenture Trustee, or the Patriarch Secured Party may seek relief from the
                                 Bankruptcy Court for release of any amounts remaining in the
                                 Indemnification Reserve. If the Bankruptcy Court issues a final
                                 non-appealable order approving the release of such remaining
                                 Indemnification Reserve funds, such funds shall be transferred to the
                                 Indenture Trustee to be distributed in accordance with the Priority of
                                 Payments in the Indentures. Upon the Full Payment Date, without further
                                 Bankruptcy Court order, any amounts remaining in the Indemnification
                                 Reserve shall be transferred to the Indenture Trustee to be distributed in
                                 accordance with the Priority of Payments in the Indentures.]

                 10.      Entitlement to Adequate Protection. The Indenture Trustee, for the benefit and

        security of the Controlling Secured Parties and/or the Patriarch Secured Parties (each, as

        applicable), is entitled, pursuant to sections 361, 363(c)(2) and 363(e) of the Bankruptcy Code,

        and subject to the Priority of Payments and other terms of the Indentures, to adequate protection

        of its interests in the Prepetition Collateral, including the Cash Collateral, in an amount equal to

        the aggregate post-petition diminution in value of such interests in the Prepetition Collateral,

        including any such diminution resulting from the sale, lease, or use by the Debtors of the

        Prepetition Collateral, including the Cash Collateral, and the imposition of the automatic stay

        pursuant to section 362 of the Bankruptcy Code (each such diminution in value, a “Diminution

        in Value”).


         -13-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS        Doc 503-1     Filed 10/30/18     Page 15 of 43



                 11.      Adequate Protection Claims and Liens.

                 As adequate protection, the Indenture Trustee on behalf of the Secured Parties and the

        Patriarch Secured Parties, pursuant to and consistent with the Priority of Payments in the

        Indentures, is hereby granted the following claims, liens, rights and benefits:

                          (a)    Section 507(b) Claim. Solely to the extent of any Diminution in Value and
                                 any unpaid fees and expenses of the Secured Party Professionals,
                                 administrative expense claims, which shall constitute superpriority claims
                                 against the applicable Debtors as provided in section 507(b) of the
                                 Bankruptcy Code, with priority in payment over any and all unsecured
                                 claims and administrative expense claims against the Debtors, now
                                 existing or hereafter arising, of the kinds specified or ordered pursuant to
                                 any provision of the Bankruptcy Code, including sections 105, 326, 328,
                                 330, 331, 503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114, and shall at
                                 all times be senior to the rights of the Debtors, and any successor trustee
                                 or any creditor, in the Cases or any subsequent proceedings under the
                                 Bankruptcy Code (the “507(b) Claims”), subject and subordinate only to
                                 funding and payment of the Carve Out. The 507(b) Claims (i) on behalf
                                 of the Controlling Secured Parties shall be allocable on a pro rata basis
                                 against each Zohar Fund based on its respective Paid in Full amount as of
                                 the 1st of each Month (to the extent not otherwise allocable to a particular
                                 asset or Zohar Fund), provided, however, that ZII Corp. and Zohar II shall
                                 be jointly responsible for any obligations by ZI Corp. and Zohar I under
                                 this paragraph 11(a), and (ii) on behalf of the Patriarch Secured Parties
                                 shall be allocable on a pro rata basis against each Zohar Fund based on
                                 their respective outstanding note obligations as of the 1st of each Month
                                 (to the extent not otherwise allocable to a particular asset or Zohar Fund).
                                 The Controlling Secured Parties and, Indenture Trustee, and Patriarch
                                 Secured Parties will confer in good faith with the CRO on necessary
                                 modifications to claim allocations to ensure allocations are commensurate
                                 with each Zohar Fund’s allocable portion of such claims based on
                                 outstanding Paid in Full amounts. For the avoidance of doubt, no 507(b)
                                 Claim is being granted under this Order against any person or entity other
                                 than the Debtors.

                          (b)    Adequate Protection Liens. As security for and solely to the extent of any
                                 Diminution in Value and unpaid fees and expenses of the Secured Party
                                 Professionals, or upon the avoidance of termination of any Prepetition
                                 Lien for any reason, effective as of the Petition Date and perfected without
                                 the necessity of the execution by the Debtors (or recordation or other
                                 filing by Debtors, the Indenture Trustee, or any Secured Party, or any
                                 Patriarch Secured Party) of security agreements, control agreements,
                                 pledge agreements, financing statements, mortgages or other similar

         -14-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS       Doc 503-1      Filed 10/30/18     Page 16 of 43



                               documents, or the possession or control by the Indenture Trustee or, any
                               Secured Party, or any Patriarch Secured Party of any Adequate Protection
                               Collateral (as defined below), the following security interests and liens are
                               hereby granted to the Indenture Trustee on behalf of the Secured Parties
                               and the Patriarch Secured Parties (all property identified in clauses (1),
                               (2), (3) and (4) below being collectively referred to as the “Adequate
                               Protection Collateral”), subject and subordinate only to the Carve Out (all
                               such liens and security interests, the “Adequate Protection Liens”):

                               (1)    First Priority on Unencumbered Property. Pursuant to sections
                                      361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                                      continuing, enforceable, fully-perfected, non-voidable first priority
                                      replacement lien on, and security interest in, all of the Debtors’
                                      rights in tangible and intangible assets, including all prepetition
                                      and post-petition property, assets, and interests of the Debtors’
                                      estates of any kind or nature whatsoever, real or personal, tangible
                                      or intangible or mixed, now existing or hereafter acquired or
                                      created, and all products and proceeds thereof, whether existing on
                                      or as of the Petition Date or thereafter acquired, that is not subject
                                      to (x) valid, perfected, non-avoidable, and enforceable liens in
                                      existence on or as of the Petition Date or (y) valid and unavoidable
                                      liens in existence as of the Petition Date that are perfected after the
                                      Petition Date as permitted by section 546(b) of the Bankruptcy
                                      Code, if any (collectively, the “Unencumbered Property”),
                                      including accounts receivable, other rights to payment, cash,
                                      inventory, instruments, general intangibles, contracts, servicing
                                      rights, servicing receivables, agreements transitioning services,
                                      management agreements, securities, chattel paper, owned real
                                      estate, real property, leaseholds, fixtures, machinery, equipment,
                                      deposit accounts, patents, copyrights, trademarks, trade names,
                                      rights under license agreements and other intellectual property,
                                      commercial tort claims, and claims and causes of action and the
                                      proceeds of all of the foregoing; any proceeds or property
                                      recovered in respect of any Avoidance Actions, in each case
                                      whether arising prepetition or postpetitionpost-petition of any
                                      nature whatsoever;

                               (2)    Liens Junior to Certain Existing Liens. Pursuant to sections 361(2)
                                      and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                                      continuing, enforceable, fully-perfected non-voidable junior
                                      priority replacement lien on, and security interest in, all tangible
                                      and intangible assets, including all prepetition and post-petition
                                      property, assets, and interests of the Debtors’ estates of any kind or
                                      nature whatsoever, real or personal, tangible or intangible or
                                      mixed, now existing or hereafter acquired or created, and all
                                      products and proceeds thereof, whether now existing or hereafter
                                      acquired (other than the property described in clause (1) or (3) of
         -15-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS       Doc 503-1      Filed 10/30/18     Page 17 of 43



                                        this paragraph 11), that is subject to (x) valid, perfected and
                                        unavoidable liens in existence as of the Petition Date or (y) valid
                                        and unavoidable liens in existence as of the Petition Date that are
                                        perfected after the Petition Date as permitted by section 546(b) of
                                        the Bankruptcy Code, which valid, perfected and unavoidable liens
                                        are senior in priority to the security interests and liens in favor of
                                        the Indenture Trustee for the benefit of the Secured Parties;

                                 (3)    Liens Senior to Certain Existing Liens. Pursuant to sections 361(2)
                                        and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                                        continuing, enforceable, fully-perfected non-voidable consensual
                                        priming lien on, and security interest in, all tangible and intangible
                                        assets, including all prepetition and post-petition property, assets,
                                        and interests of the Debtors’ estates of any kind or nature
                                        whatsoever, real or personal, tangible or intangible or mixed, now
                                        existing or hereafter acquired or created, and all products and
                                        proceeds thereof, whether now existing or hereafter acquired;
                                        provided, however, that no lien or security interests granted under
                                        this Order shall prime any lien or security interests (i) with respect
                                        to liens or security interests granted to or for the benefit of the
                                        Controlling Secured Parties, that are held or asserted by the
                                        Patriarch Secured Parties or other Patriarch Stakeholders, or (ii)
                                        with respect to liens or security interests granted to or for the
                                        benefit of the Patriarch Secured Parties, that are held or asserted by
                                        the Controlling Secured Parties; and

                                 (4)    Status of the Adequate Protection Liens. The Adequate Protection
                                        Liens shall not be (i) subject or subordinate to (A) any lien or
                                        security interest that is avoided and preserved for the benefit of the
                                        Debtors and their estates under section 551 of the Bankruptcy
                                        Code or (B) any lien or security interest arising after the Petition
                                        Date, subject to the Carve Out, or (ii) except as otherwise set forth
                                        in clauses (1), (2), and (3) of this paragraph 11, subordinated to or
                                        made pari passu with any other lien or security interest under
                                        sections 363 or 364 of the Bankruptcy Code or otherwise.

                                 (5)    No Application to Non-Debtors. For the avoidance of doubt, the
                                        Adequate Protection Collateral does not include any assets or
                                        property of any person or entity that is not a Debtor.

                 12.      Additional Adequate Protection. As adequate protection in addition to the 507(b)

        Claims and Adequate Protection Liens, the Indenture Trustee, for the benefit and security of the

        Secured Parties and/or the Patriarch Secured Parties (each, as applicable), is entitled, pursuant to


         -16-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS        Doc 503-1      Filed 10/30/18     Page 18 of 43



        sections 361, 363(c)(2) and 363(e) of the Bankruptcy Code, to the following (together with the

        507(b) Claims and the Adequate Protection Liens, the “Adequate Protection Obligations”):

                          (a)   Accrued Interest: No later than five (5) business days after entry of this
                                Order the Debtors are authorized to pay to the Indenture Trustee’s
                                collection account for the applicable Debtor any Excess Cash, to be paid
                                to holders (in a deemed Special Payment Date) subject to the Priority of
                                Payments and § 13.1 of the Indentures, all accrued and unpaid
                                post-petition interest due and payableon the Controlling Secured Parties’
                                and the Patriarch Secured Parties’ outstanding obligations under the
                                Indentures at the non-default rate as of the date of entry of this Order, and,
                                subject to paragraph 12(c) below, any costs and accrued fees incurred by
                                or owing to the Controlling Secured Parties and, Patriarch Secured Parties,
                                or Indenture Trustee, on behalf of the Secured Parties and the Patriarch
                                Secured Parties (the “Accrued and Owing Interest”). If Accrued and
                                Owing Interest is not paid in full, whether due to insufficient Excess Cash
                                to pay such amounts or otherwise, such amounts shall accrue pursuant to
                                the terms of the applicable Indenture and shall be accretive to (i) with
                                respect to the Controlling Secured Parties, the Paid in Full amounts under
                                the Settlement Agreement (as contemplated in the definition of Paid in
                                Full amount in the Settlement Agreement), and (ii) with respect to the
                                Patriarch Secured Parties, their outstanding allowed claim against the
                                Debtors.

                          (b)   Interest Payments: The holders shall be entitled to payment or accrual of
                                current post-petition interest at the non-default rate on each Payment Date
                                (as that term is defined in the applicable Indenture). From and after the
                                entry of this Order, on each Payment Date under the applicable Indenture
                                or Special Payment Date under this Order, the Debtors are authorized to
                                pay to the Indenture Trustee’s collection account for the applicable Debtor
                                any Excess Cash, to be paid to holders subject to the Priority of Payments
                                and § 13.1 of the Indentures (except that the Patriarch Secured Parties’
                                interest shall be paid pursuant to paragraph 12(a) as adequate protection of
                                their interests), as accrued and unpaid post-petition interest due and
                                payable under the Indentures (each a “Current Post-Petition Interest
                                Payment”) or the applicable Transaction Documents, with such payments
                                calculated based on the contract rate of interest (as set forth in the
                                applicable Indenture or the other applicable Transaction Documents) (the
                                “Adequate Protection Interest Rate”). If there is insufficient Excess Cash
                                to pay Current Post-Petition Interest Payments in full, such amounts shall
                                accrue and shall be accretive to the Paid in Full amounts under the
                                Settlement Agreement. The Indenture Trustee is authorized and directed
                                to distribute all payments under this paragraph pursuant to the Priority of
                                Payments (as set forth in the applicable Indentures) except as expressly set
                                forth herein to the contrary.

         -17-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS         Doc 503-1     Filed 10/30/18     Page 19 of 43



                          (c)    Fees and Expenses: The Debtors are authorized and directed to pay after
                                 ten (10) business days (the “Objection Period”) of delivery an invoice (the
                                 “Invoiced Fees”) to the Debtors, the U.S. Trustee, the Patriarch Secured
                                 Parties, and the Fee Examiner (collectively, the “Fee Review Parties”),11
                                 describing in customary detail (subject in all respects to applicable
                                 privilege or work product doctrines and redacted in the Controlling
                                 Secured Party’s and, Indenture Trustee’s, and Patriarch Secured Parties’
                                 respective sole and absolute discretion for privileged, confidential or
                                 otherwise sensitive information), the reasonable and documented fees,
                                 costs, expenses, and disbursements incurred or accrued by the Controlling
                                 Secured Parties and, the Indenture Trustee, and the Patriarch Secured
                                 Parties arising before or after the Petition Date, subject first to the full
                                 funding of the fees and expenses of the Estate Professionals (as defined
                                 herein) as set forth in the Budget in accordance with paragraph 9(a),
                                 including the reasonable fees and disbursements of their professional
                                 advisors (collectively, the “Secured PartyCreditor Professionals”), in
                                 connection with (i) the Cases or any successor case; (ii) the Settlement
                                 Agreement; (iii) the Transaction Documents; or (iv) enforcement of any
                                 rights or remedies under the Transaction Documentsthis Order, in each
                                 case whether or not the transactions contemplated hereby are fully
                                 consummated. The Secured PartyCreditor Professionals shall not be
                                 required to file fee applications. The Debtors, U.S. Trustee and the Fee
                                 ExaminerFee Review Parties shall have through the Objection Period to
                                 object to the reasonableness of any specific portion of the Invoiced Fees.
                                 If no such objection is made, the Debtors shall pay the Invoiced Fees
                                 within three (3) business days following the expiration of the Objection
                                 Period. If any such objection is made and not resolved within ten (10)
                                 days after such objection is interposed, a hearing with respect thereto shall
                                 be conducted at a regularly-scheduled omnibus hearing in the Cases,
                                 provided that the Debtors shall immediately pay any undisputed portion of
                                 such fees, costs and expenses following the Objection Period. Upon
                                 resolution of any such objection, whether by agreement of the parties or
                                 Court order, the Debtors shall pay within five (5) business days any
                                 remaining unpaid Invoiced Fees in accordance with such agreement or
                                 Court order, as applicable. Fees and expenses of the (1) Indenture Trustee
                                 shall be allocable to Zohar II or Zohar III based on their respective Paid in
                                 Full amount as of the 1st of each Month (to the extent not otherwise
                                 allocable to a particular asset or Zohar Fund), and (2) Patriarch Secured
                                 Parties shall be allocable to Zohar I, Zohar II, or Zohar III based on their
                                 respective outstanding note obligations as of the 1st of each Month. The
                                 Controlling Secured Parties and Indenture Trustee will confer in good
                                 faith with the CRO on necessary modifications to fee and expense
                                 allocations to ensure allocations are commensurate with each Zohar
        11
             Fee Examiner shall mean Direct Fee Review LLC pursuant to the Order Appointing Fee Examiner and
             Establishing Procedures for Consideration of Requested Fee Compensation and Reimbursement of
             Expenses [Docket No. 289].
         -18-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS        Doc 503-1      Filed 10/30/18     Page 20 of 43



                                Fund’s allocable portion of such fees and expenses based on outstanding
                                Paid in Full amounts. To the extent any fees and expenses of the Secured
                                PartyCreditor Professionals remain unpaid as of the Termination Date,
                                after full funding of the Carve Out, such unpaid fees shall be paid from
                                proceeds of Collateral pursuant to the terms of Priority of Payments in the
                                respective Indentures as such proceeds become available. The foregoing
                                sentence shall survive termination of this Order. As used in this paragraph
                                12(c), the term “customary detail” shall mean that the invoices for such
                                fees and expenses shall at least include a general description of the nature
                                of the matters worked on, a list of the professionals who worked on the
                                matter, their hourly rate (if such professionals bill at an hourly rate), the
                                number of hours each professional billed, and, with respect to the invoices
                                of law firms, shall include the year of law school graduation for each
                                attorney; provided however, that the U.S. Trustee reserves the right to seek
                                that copies of such invoices containing the detailed time entries of the
                                applicable professional be provided to the U.S. Trustee. Notwithstanding
                                anything herein to the contrary, the Debtors shall only make payments on
                                account of Invoiced Fees up to the amounts set forth in the Budget for any
                                applicable period, without prejudice of the right to seek payments for
                                amounts in excess of the Budget pursuant to the terms of the Indentures, in
                                all instances subject to the procedures set forth herein in paragraph 12(c).

                          (d)   Reporting: The Debtors shall:

                                (1)    provide to the Controlling Secured Parties and Indenture Trustee
                                       (a) (i) on a bi-weekly basis, (a) provide to the Committee (as
                                       defined in the Settlement Agreement) reports with respect to the
                                       progress and status of the Monetization Process, provided that such
                                       reports shall be (i) subject to a non-disclosure agreement between
                                       the Debtors and the Committee and its members, and agreed to in
                                       form by the Patriarch Stakeholders or authorized by this Court (the
                                       “Committee NDA”), (ii) in a form reasonably acceptable to each
                                       Controlling Secured Party andthe Committee, and (iii) consistent
                                       with the Debtors’ reporting obligations under the Settlement
                                       Agreement (in consultation with the Indenture Trustee), (the
                                       “Monetization Process Reports”), and (ii; and (b) subject to the
                                       terms of the Committee NDA, host conference calls with the
                                       Committee to discuss the Monetization Process, including the
                                       Monetization Process Reports and any material developments
                                       relating to the collateral being monetized or the Monetization
                                       Process;

                                (2)    provide to the Controlling Secured Parties and Indenture Trustee:
                                       (a) on a bi-weekly basis (i.e. twice per month), statement of the
                                       Debtors’ cash balances, cash receipts and cash disbursements, as
                                       well as variances of same from the corresponding budgeted
                                       amounts (the “Statement of Cash Flow and Cash Balance Reports”
         -19-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS        Doc 503-1      Filed 10/30/18    Page 21 of 43



                                        and the “Variance Reports”, respectively),; and (b) such other
                                        Debtor financial reporting and information requested by the
                                        Indenture Trustee as required under and consistent with the
                                        requirements contained in the Transaction Documents, including
                                        but not limited to the Indentures, and (c) any other reporting or
                                        information reasonably requested by any of the Controlling
                                        Secured Parties or the Indenture Trusteethe Indentures; and

                                 (3)    (2) host bi-weekly conference calls with the Controlling Secured
                                        Parties and Indenture Trustee to discuss (a) the Monetization
                                        Process, including the Monetization Process Reports and any
                                        material developments relating to the collateral being monetized or
                                        the Monetization Process, and (b) the Debtors’ financial
                                        performance, including the Budget, the Statement of Cash Flow
                                        and Cash Balance Reports, Cash Flow Variance Reports, and
                                        monthly operating reports.

                                 (4)    The Patriarch Secured Parties shall receive copies of all written
                                        reports, documents, or information provided pursuant to
                                        paragraphs 12(d)(1)–(3) contemporaneous with the delivery of
                                        such reports, documents, or information.

                           (e)   Transaction Documents: In the event the Debtors seek to terminate,
                                 amend, supplement, modify, or replace any of the Transaction Documents,
                                 or any contract, agreement, or arrangement, related thereto, such
                                 termination, amendment, modification, or replacement shall be subject to
                                 and effective only upon the express written consent of the Indenture
                                 Trustee and the Controlling Secured Parties or an order of this Court. For
                                 the avoidance of doubt, nothing in this paragraph 12(e) shall be construed
                                 or interpreted as a termination, reduction or waiver of any existing rights
                                 of the Indenture Trustee or Controlling Secured Parties under the
                                 Transaction Documents with respect to the Debtors’ ability or inability to
                                 effectuate any termination, amendment, modification, or replacement of
                                 the Transaction Documents.

                          (f)    Preservation of Bankruptcy Code Section 506(b). Notwithstanding
                                 anything herein to the contrary, any payment of interest, fees, or expenses
                                 as adequate protection to any of the Controlling Secured Parties, Indenture
                                 Trustee, or the Patriarch Secured Parties shall be subject to
                                 recharacterization in accordance with Bankruptcy Code section 506(b) and
                                 applied to reduce outstanding principal.

                          (g)    Effect of Full Payment Date. Upon the Full Payment Date as to either
                                 MBIA or the Zohar III Noteholders (each as defined in the Settlement
                                 Agreement), then such parties’ respective rights (as well as the rights of
                                 the Indenture Trustee with respect to the applicable Debtor or Indenture)

         -20-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS       Doc 503-1     Filed 10/30/18      Page 22 of 43



                                to adequate protection under paragraphs 11 and 12 of this Order shall
                                terminate.

                 13.      Carve Out.

                          (a)   As used in this Order, the “Carve Out” shall include the following: (i) all
                                fees required to be paid to the Clerk of the Court, statutory fees payable to
                                the United States Trustee pursuant to 28 U.S.C. § 1930(a)(6), together
                                with the statutory rate of interest, and the court-appointed fee examiner;
                                (ii) any amounts payable pursuant to the Independent Director Service
                                Agreement [Docket No. 278-1]) except as set forth in (iv) hereof; (iii) any
                                indemnification obligations owed by the Debtors to the Independent
                                Director, the CRO or the Chief Monetization Officer[, plus the
                                Indemnification Reserve], (iv) the fees and expenses of the Independent
                                Director’s professionals (the “Independent Director Professionals”)
                                incurred prior to the Termination Date; (v) subject to this Court’s approval
                                (without regard to whether such fees and expenses are approved prior to or
                                following the Termination Date), the unpaid fees and expenses incurred by
                                each person or firm retained by the Debtors pursuant to sections 327, 328,
                                or 363 of the Bankruptcy Code (the “Debtor Professionals, and together
                                with the Independent Director Professionals, the “Estate Professionals”
                                and collectively with the Secured PartyCreditor Professionals, the
                                “Professionals”) that have accrued before the Termination Date, and (vi)
                                fees and expenses of Estate Professionals in an aggregate amount not to
                                exceed $[2.5] million incurred after the Termination Date, to the extent
                                allowed or otherwise payable at any time, whether by interim order,
                                procedural order, or otherwise.

                          (b)   Carve Out Reserves. On a Termination Date, the New Zohar Bank
                                Accounts shall be funded in an amount sufficient to fund the Carve Out
                                (the “Post-Termination Funding Requirement”). For the avoidance of
                                doubt, on the Termination Date, the amounts on deposit to fund the
                                Restructuring Operating Reserve Cap shall be used to fund the Carve Out
                                and shall be included in the calculation of the Post-Termination Funding
                                Requirement. Subject to the Debtors’ rights under paragraph 18 hereof,
                                including, without limitation the right to seek the contested use of cash
                                collateral all amounts in excess of the Post-Termination Funding
                                Requirement on the Termination Date shall then be paid by the Debtors to
                                pay the unpaid fees and expenses of the Secured PartyCreditor
                                Professionals and Indenture Trustee pursuant to paragraph 12(c), and then
                                to the Indenture Trustee to be distributed in accordance with paragraph
                                12(b) of this Order. To the extent there are insufficient funds available on
                                the Termination Date to fund the Post-Termination Funding Requirement,
                                the New Zohar Bank Accounts shall continue to be funded with proceeds
                                from the Collateral until the balance of the New Zohar Bank Accounts
                                equals the Post-Termination Funding Requirement. For the avoidance of

         -21-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS       Doc 503-1     Filed 10/30/18     Page 23 of 43



                                doubt and notwithstanding anything to the contrary in this Order or in any
                                of the Transaction Documents, (i) at all times, the amounts on deposit in
                                the New Zohar Bank Accounts shall constitute Collateral of the Indenture
                                Trustee on behalf of Secured Parties (as defined under the Indentures) and
                                (ii) funding and payment of the Post-Termination Funding Requirement
                                shall be senior to all liens and claims securing the Prepetition Collateral,
                                the Adequate Protection Liens, and the 507(b) Claim, and any and all
                                other forms of adequate protection, liens, or claims securing the
                                Transaction Obligations and any such lien or priority granted herein.

                          (c)   No Direct Obligation to Pay Allowed Professional Fees or Claim Against
                                the Estates. None of the Secured Parties or, the Indenture Trustee, or the
                                Patriarch Secured Parties shall be responsible for the payment or
                                reimbursement of any claim asserted against the Debtors’ estates, or of
                                any fees or disbursements of any Estate Professional incurred in
                                connection with the Cases or any successor cases under any chapter of the
                                Bankruptcy Code. Nothing in this Order or otherwise shall be construed to
                                obligate the Secured Parties or the Patriarch Secured Parties, in any way,
                                to pay compensation to, or to reimburse expenses of, any Estate
                                Professionals (by direct payment, disgorgement or otherwise) or any other
                                party asserting a claim against the Debtors’ estates, or to guarantee that
                                the Debtors have sufficient funds to pay such compensation or
                                reimbursement.

                          (d)   Payment of Carve Out on or After the Termination Declaration Date. Any
                                payment or reimbursement made on or after the occurrence of the
                                Termination Date in respect of any allowed Professional fees or other
                                amount contemplated under the Carve Out shall permanently reduce the
                                Carve Out on a dollar-for-dollar basis.

                 14.      No Compromise of Causes of Action. No Debtor shall attempt to or otherwise

        compromise, release, or transfer any cause of action without the consent of the Controlling

        Secured Parties and, the Indenture Trustee (except as to MBIA in the case of Zohar I), and the

        Patriarch Secured Parties or an order of the Bankruptcy Court; and any purported compromise,

        release, or transfer of any cause of action by any Debtor which does not comply with the

        foregoing is void ab initio.

                 15.      Monetization Event. In exchange for the release of liens on Collateral to

        effectuate a monetization event, a Special Payment Date shall occur and all proceeds from such


         -22-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS     Doc 503-1     Filed 10/30/18     Page 24 of 43



        monetization event (less an Incentive Fee as defined in section 4(b) of the Independent Director

        Service Agreement (see Docket No. 278-1), as applicable) shall be paid in accordance with

        paragraphs 9(b) and 12(b) of this Order (except in the case of a monetization event for Zohar I,

        which shall go to MBIA subject to the Priority of Payments in the Indenture for Zohar I,

        paragraph 27 of this Order, and footnote 1 of the Settlement Agreement), provided, however,

        that to the extent the Restructuring Operating Reserve Cap is underfunded at the time of a

        monetization event, such Restructuring Operating Reserve Cap underfunding must be fully

        funded upon the closing of such monetization event prior to the occurrence of any Special

        Payment Date. For the avoidance of doubt, nothing in this Order shall be construed as providing

        advance consent or approval from any Controlling Secured Party or the, Indenture Trustee, or the

        Patriarch Secured Parties to any monetization event.

                 16.      Credit Bid Protection. Each Secured Party, and the Indenture Trustee, as

        applicable, shall each have, subject to paragraphs 4 and 27 hereof and section 363(k) of the

        Bankruptcy Code, the right to credit bid (a) an amount up to the amount owed to it pursuant to

        the Transaction Obligations, and (b) the 507(b) Claim and any amounts due and owing, but

        unpaid, under paragraph 11(a) hereof, respectively, without the need for further Court order

        authorizing the same, in connection with any sale of the Prepetition Collateral or Adequate

        Protection Collateral, whether such sale is effectuated through Section 363 or 1129 of the

        Bankruptcy Code, by a chapter 7 trustee under Section 725 of the Bankruptcy Code, or

        otherwise, provided, however, that, in the case of a bid by a Secured Party other than a

        Controlling Secured Party, such right to credit bid shall be subject to payment in full in cash of

        the Paid in Full amounts (as defined in the Settlement Agreement).Reserved.




         -23-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS      Doc 503-1     Filed 10/30/18     Page 25 of 43



                 17.      Meet and Confer. Upon delivery by either the Controlling Secured Parties and,

        the Indenture Trustee, or the Patriarch Secured Parties of a written notice (“Cash Collateral

        Trigger Event Notice”) to the Debtors and CRO(a copy of which shall be concurrently provided

        to the Controlling Secured Parties, the Indenture Trustee, or the Patriarch Secured Parties, as

        applicable) of the occurrence of any of the events set forth in clauses (a) through (f) below (each

        a “Cash Collateral Trigger Event,” and collectively referred to herein as the “Cash Collateral

        Trigger Events”), the Debtors, Controlling Secured Parties, and Indenture Trustee, and Patriarch

        Secured Parties shall, within five (5) business days, meet and confer in good faith regarding the

        continued use of Cash Collateral (a “Cash Collateral Conference”); provided, however, that the

        Debtors are obligated to communicate to the Controlling Secured Parties and, the Indenture

        Trustee, and the Patriarch Secured Parties as promptly as is practical any anticipated or actual

        occurrence of a Cash Collateral Trigger Event. If at the conclusion of any such Cash Collateral

        Conference, the Controlling Secured Parties and, Indenture Trustee, and Patriarch Secured

        Parties have not consented to the continued use of Cash Collateral on terms mutually agreeable

        to the Controlling Secured Parties, Indenture Trustee, the Patriarch Secured Parties, and the

        Debtors, the Debtors’ shall have the right to immediately seek relief from the Mediator under the

        Settlement Agreement and, thereafter, to seek relief from the Court (an “Expedited Request for

        Relief”). For the avoidance of doubt, the Debtors’ rights and obligations under this Order shall

        continue in full force and effect during the pendency of any Cash Collateral Conference and any

        mediation or hearing resulting from an Expedited Request for Relief, including the funding of

        the Restructuring Operating Reserve Cap and any payments made and to be made on account

        thereof, including the Carve Out; provided, however, that such rights shall terminate upon the




         -24-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS          Doc 503-1      Filed 10/30/18     Page 26 of 43



        occurrence of a Termination Date (as defined below). The Cash Collateral Trigger Events

        include the following:

                        (a)        There shall occur any Non-Permitted Variance;

                        (b)        The Court shall shorten or terminate the period pursuant to section 1121 of
                                   the Bankruptcy Code during which the Debtors have the exclusive right to
                                   file a plan of reorganization and solicit acceptances thereof;

                        (c)        The entry of an order by the Bankruptcy Court granting relief from the
                                   automatic stay imposed by section 362 of the Bankruptcy Code,
                                   authorizing any party to proceed against any asset of any of the Debtors
                                   when the amount at issue is greater than $1,000,000;

                        (d)        The payment of any prepetition claims against the Debtors not expressly
                                   permitted by this Order or another Court order;

                        (e)        The Debtors shall use, sell or lease any material assets outside the
                                   ordinary course of business unless approved by the Court; and

                        (f)        Upon an interest payment default of one of the Group A Companies (as
                                   defined in the Settlement Agreement).

                18.     Termination. The Debtors’ right to use the Cash Collateral pursuant to this Order

        shall terminate (the date of any such termination, the “Termination Date”) without further notice

        or court proceeding five (5) business days following the delivery of a written notice (a

        “Termination Notice”) by the respective Controlling Secured Party or, Indenture Trustee, or

        Patriarch Secured Party (the “Notice Delivering Party”) (any such five (5) business-day period of

        time or such longer period if extended by the Controlling Secured Parties and Indenture

        TrusteeNotice Delivering Party or order of this Court, the “Termination Notice Period”) of the

        occurrence of any of the events set forth in clauses (a) through (s) below (each a “Termination

        Event,” and collectively referred to herein as the “Termination Events”) unless waived in writing

        by the Controlling Secured Parties and the Indenture TrusteeNotice Delivering Party, or cured by

        the Debtors prior to expiration of the Termination Notice Period, or stayed, modified or



         -25-
01:23432159.4
         otherwise   adjudicated
         USActive 47182981.1       by order of this Court; provided, that (i) a Termination Event solely with
                      Case 18-10512-CSS        Doc 503-1      Filed 10/30/18     Page 27 of 43



        respect to Zohar I may only be waived by MBIA in its sole and absolute discretionthe Notice

        Delivering Party with respect to an applicable Termination Notice, and (ii) the failure or decision

        by any party to not deliver a Termination Notice with respect to any Termination Event shall not

        affect or waive any other party’s right under this paragraph 18 to deliver a Termination Notice

        with respect to such Termination Event:

                          (a)   Following the delivery of a Cash Collateral Trigger Event Notice (absent
                                consent of the Controlling Secured Parties and Indenture Trustee or Court
                                order providing otherwise) upon failure of the Debtors to make an
                                Expedited Request for Relief within fourteen (14) days after delivery of
                                the Cash Collateral Trigger Event Notice;

                          (b)   Failure of the Debtors to make any payment provided in this Order on the
                                date that such payment becomes due (unless such payment is waived,
                                excused or otherwise not mandatory under this Order);

                          (c)   Failure of the Debtors to comply with any material provision of this
                                Order;

                          (d)   The Debtors shall create, incur or suffer to exist any post-petition liens or
                                security interests other than: (i) those granted pursuant to this Order; and
                                (ii) deposits to secure the payment of any post-petition statutory
                                obligations, statutory liens, performance bonds and other obligations of a
                                like nature incurred in the ordinary course of business;

                          (e)   An order shall be entered reversing, amending, supplementing, staying,
                                vacating or otherwise modifying this Order without the consent of the
                                Controlling Secured Parties and, the Indenture Trustee, or the Patriarch
                                Secured Parties;

                          (f)   The Debtors shall create, incur or suffer any other claim which is pari
                                passu with or senior to the 507(b) Claim (other than the Carve Out);

                          (g)   The Debtors shall create, incur or suffer to exist any senior, pari passu, or,
                                subject to paragraph 31,32, junior debt without (i) the written consent of
                                the applicable Controlling Secured Party, and (ii) the written consent of
                                the Indenture Trustee if required under the applicable Indenture;

                          (h)   The entry of an order in the Cases charging any of the Prepetition
                                Collateral or Adequate Protection Collateral under section 552(b) of the
                                Bankruptcy Code or section 506(c) of the Bankruptcy Code;



         -26-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS        Doc 503-1      Filed 10/30/18     Page 28 of 43



                          (i)   Occurrence of the Full Payment Date as to either MBIA or the Zohar III
                                Noteholders (each as defined in the Settlement Agreement);

                          (h)   (j) A filing by any Debtor of any motion, pleading, application or
                                adversary proceeding challenging the validity, enforceability, perfection
                                or priority of the liens securing the Transaction Obligations or asserting
                                any other cause of action against and/or with respect to the Transaction
                                Obligations, the Prepetition Collateral securing the Transaction
                                Obligations, the New Zohar Bank Account, or the Indenture Trustee (or if
                                the Debtors support any such motion, pleading, application or adversary
                                proceeding commenced by any third party);

                          (k)   The Debtors file any plan of reorganization or liquidation without the
                                written consent of (i) the Controlling Secured Parties and (ii) the Indenture
                                Trustee if required under the Indenture;

                          (l)   Removal or resignation of the Independent Director (as defined in the
                                Settlement Agreement);

                          (i)   (m) The Debtors shall use, sell or lease any material assets outside the
                                ordinary course of business unless approved by the Court when the
                                amount at issue is greater than $1,000,000;

                          (j)   (n) The Court shall have entered an order dismissing any of the Cases
                                (unless such dismissal is the result of the Paid in Full amount having been
                                paid in such Case);

                          (k)   (o) The Court shall have entered an order converting any of the Cases to a
                                case under chapter 7 of the Bankruptcy Code;

                          (l)   (p) The Court shall have entered an order appointing a chapter 11 trustee
                                or any examiner with enlarged powers relating to the operation of the
                                businesses in the Cases, unless consented to in writing by the Controlling
                                Secured Parties and Indenture Trustee;

                          (m)   (q) The Court shall have entered a final non-appealable order terminating
                                the Settlement Agreement (if such relief was requested by the Indenture
                                Trustee or a Secured Party);

                          (n)   (r) The Court shall have entered an order terminating the Settlement
                                Agreement (if such relief was requested by a party other than the
                                Indenture Trustee or a Secured Party);

                          (o)   (s) Termination of either the 15-Month Window or, if the 15-Month
                                Window is extended, the 18-Month Window, as applicable (pursuant to
                                and as defined in the Settlement Agreement); and


         -27-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS      Doc 503-1      Filed 10/30/18     Page 29 of 43



                          (p)   (t) The Court shall allow any priority or administrative claim, other than
                                the Carve Out or a claim by the Secured PartyCreditor Professionals, in an
                                amount greater than $5,000,000.

                 19.      Remedies upon the Termination Date. The Debtors shall promptly provide notice

        to the Controlling Secured Parties and the Patriarch Secured Parties (with a copy to the U.S.

        Trustee, the Indenture Trustee, and the Collateral Manager) of the occurrence of any known

        Termination Event. Upon the occurrence of the delivery of a Termination Notice, the Debtors

        and, each Controlling Secured Party, and each Patriarch Secured Party consent to a hearing on an

        expedited basis. Except as otherwise ordered by the Court and subject in all respects to the terms

        and provisions of the Settlement Agreement and the funding and payment of the Carve Out

        pursuant to paragraph 13(b), on the Termination Date (a) the Debtors shall no longer be

        permitted to utilize Cash Collateral, other than to fund the Carve Out, and to make any payments

        in accordance therewith, and (b) with respect to Termination Events (n), (o), (p), (q), (r), and (s)

        in paragraph 18, (i) the automatic stall be deemed modified and vacated without need for an

        order of the Court to the extent necessary to allow the Controlling Secured Parties, collateral

        manager and the Indenture Trustee to exercise their rights under the Transaction Documents

        and/or applicable law, and (ii) the Controlling Secured Parties shall have the right to seek

        expedited consideration for standing to bring causes of action on behalf of the Debtors and their

        estates, and (c) the Controlling Secured Parties and Indenture TrusteeIndenture Trustee, and the

        Patriarch Secured Parties, as applicable, shall be entitled to apply the payments or proceeds of

        the Prepetition Collateral and the Adequate Protection Collateral in accordance with the

        provisions of the Transaction Documents and in no event shall the Secured Parties be subject to

        the equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the

        Prepetition Collateral, the Adequate Protection Collateral or otherwise, including but not limited


         -28-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS        Doc 503-1     Filed 10/30/18     Page 30 of 43



        to the Priority of Payments in the respective Indentures. Notwithstanding the occurrence of the

        Termination Date or anything herein, all of the rights, remedies, benefits and protections

        provided to the Secured Parties and the Patriarch Secured Parties under this Order shall survive

        the Termination Date.

                 20.      No Waiver. Any delay or failure of a Secured Party to exercise rights under any of

        the Transaction Documents or this Order shall not constitute a waiver of their respective rights

        hereunder, thereunder or otherwise, unless any such waiver is pursuant to a written instrument

        executed in accordance with the terms of the applicable Transaction Documents.

                 21.      Limitation on Charging Expenses Against Collateral. In consideration for the

        provision of the Carve Out and funding of the Budget and the Restructuring Operating Reserve

        Cap pursuant to this Order, upon entry of this Order no costs or expenses which may have been

        or may be incurred in any of the Cases or any future proceeding or successor case that may result

        therefrom, including liquidation in bankruptcy or other proceedings under the Bankruptcy Code,

        other than the Carve Out, shall be charged against or recovered from the Prepetition Collateral or

        the Adequate Protection Collateral, or any Collateral including Cash Collateral pursuant to

        sections 105(a) or 506(c) of the Bankruptcy Code or any similar principle of law or

        equity.Reserved.

                 22.      Payments Free and Clear. Upon entry of this Order, any and all payments or

        proceeds remitted to the Controlling Secured Parties or, the Indenture Trustee, or the Patriarch

        Secured Parties pursuant to the provisions of this Order or any subsequent order of this Court

        shall be irrevocable (subject to paragraph 27paragraphs 12(f), 27, and 35 of this Order), received

        free and clear of any claim, charge, assessment or other liability, including any such claim or

        charge arising out of or based on, directly or indirectly, sections 506(c) (whether asserted or


         -29-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS       Doc 503-1     Filed 10/30/18     Page 31 of 43



        assessed by, through or on behalf of the Debtors) or 552(b) of the Bankruptcy Code. For the

        avoidance of doubt, the foregoing shall survive termination of this Order.

                 23.      Section 552(b) of the Bankruptcy Code. The Controlling Secured Parties and

        Indenture Trustee shall be entitled to all of the rights and benefits of section 552(b) of the

        Bankruptcy Code, and the “equities of the case” exception under section 552(b) of the

        Bankruptcy Code shall not apply to the Controlling Secured Parties or Indenture

        Trustee.Reserved.

                 24.      Reservation of Rights of the Controlling Secured Parties and, Indenture Trustee,

        and Patriarch Secured Parties. Notwithstanding any other provision hereof, the grant of

        adequate protection to the Controlling Secured Parties and, Indenture Trustee, and Patriarch

        Secured Parties pursuant hereto is without prejudice to the right of the Controlling Secured

        Parties or, Indenture Trustee, or Patriarch Secured Parties to seek modification of the grant of

        adequate protection provided hereby so as to provide different or additional adequate protection,

        and without prejudice to the right of the Debtors or any other party in interest to contest any such

        modification. Nothing herein shall be deemed to waive, modify or otherwise impair the

        respective rights of the Controlling Secured Parties and, Indenture Trustee, and Patriarch

        Secured Parties under the Transaction Documents or under equity or law, and the Controlling

        Secured Parties and, Indenture Trustee, Patriarch Secured Parties expressly reserve all of their

        respective rights and remedies whether now existing or hereafter arising under the Transaction

        Documents and/or equity or law in connection with all Events of Default (as defined in the

        respective Indenture), and whether arising prior to or after the Petition Date).

                 25.      Perfection of Adequate Protection Liens.

                          (a)    The Indenture Trustee, for the benefit and security of the Secured Parties
                                 and Patriarch Secured Parties, is hereby authorized, but not required, to

         -30-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS        Doc 503-1       Filed 10/30/18     Page 32 of 43



                                 file or record financing statements, intellectual property filings,
                                 mortgages, notices of lien or similar instruments (each, a “Filing”) in any
                                 jurisdiction in order to validate and perfect the liens and security interests
                                 granted to it hereunder. Whether or not the Indenture Trustee shall choose
                                 or otherwise be directed by the Controlling Secured Parties or Patriarch
                                 Secured Parties to file such Filings, such liens and security interests shall
                                 be deemed valid, perfected, allowed, enforceable, non-avoidable and not
                                 subject to challenge, dispute or subordination as of the date of entry of this
                                 Order. If the Indenture Trustee determines or is otherwise directed by the
                                 Controlling Secured Parties or Patriarch Secured Parties to file Filings, the
                                 Debtors will cooperate and assist in any such filings as reasonably
                                 requested by the Indenture Trustee, and the automatic stay shall be
                                 modified to allow such Filings.

                          (b)    A certified copy of this Order may, in the discretion of the Indenture
                                 Trustee (subject to direction, if any, by the Controlling Secured Parties
                                 and Patriarch Secured Parties), be filed with or recorded in filing or
                                 recording offices in addition to or in lieu of such financing statements,
                                 mortgages, notices of lien or similar instruments, and all filing offices are
                                 hereby authorized to accept such certified copy of this Order for filing and
                                 recording; provided that the Debtors shall reimburse the Indenture
                                 Trustee, or its respective designees for the payment of any stamp,
                                 intangibles, recording or similar tax.

                 26.      Preservation of Rights Granted Under this Order.

                          (a)    Except as expressly provided in this Order and subject to the funding and
                                 payment of the Carve Out, no claim or lien having a priority senior to, or
                                 pari passu with the Adequate Protection Liens shall be granted or allowed,
                                 and the Adequate Protection Liens shall not be subject or junior to any
                                 lien or security interest that is avoided and preserved for the benefit of the
                                 Debtors’ estates under section 551 of the Bankruptcy Code or
                                 subordinated to or made pari passu with any other lien or security interest,
                                 whether under section 364(d) of the Bankruptcy Code or otherwise.

                          (b)    Notwithstanding any order dismissing any of the Cases under section 1112
                                 of the Bankruptcy Code or otherwise entered at any time, (i) any 507(b)
                                 Claims, the other administrative claims granted pursuant to paragraph 11
                                 of this Order and the Adequate Protection Liens shall continue in full
                                 force and effect and shall maintain their priorities as provided in this
                                 Order until all Adequate Protection Obligations shall have been paid and
                                 satisfied in full in cash (and any 507(b) Claims, the other administrative
                                 claims granted pursuant to paragraph 11 of this Order and the Adequate
                                 Protection Liens shall, notwithstanding such dismissal, remain binding on
                                 all parties in interest); and (ii) this Court shall retain jurisdiction,
                                 notwithstanding such dismissal, for the purposes of enforcing the claims,

         -31-
01:23432159.4
         USActive 47182981.1     liens and security interests referred to in clause (i) above.
                      Case 18-10512-CSS        Doc 503-1       Filed 10/30/18      Page 33 of 43



                          (c)   If any or all of the provisions of this Order are hereafter reversed,
                                modified, vacated or stayed, such reversal, stay, modification or vacatur
                                shall not affect: (i) the validity, priority or enforceability of any Adequate
                                Protection Obligations incurred prior to the actual receipt of written notice
                                by the applicable Controlling Secured Party and, Indenture Trustee, and
                                the Patriarch Secured Parties, of the effective date of such reversal, stay,
                                modification or vacatur; or (ii) the validity, priority or enforceability of the
                                Adequate Protection Liens. Notwithstanding any such reversal, stay,
                                modification or vacatur, any use of the Prepetition Collateral or any
                                Adequate Protection Obligations incurred by the Debtors hereunder, as the
                                case may be, prior to the actual receipt of written notice by the applicable
                                Controlling Secured Party and, Indenture Trustee, and the Patriarch
                                Secured Parties, of the effective date of such reversal, stay, modification
                                or vacatur shall be governed in all respects by the original provisions of
                                this Order, and the Controlling Secured Parties and, Indenture Trustee,
                                and the Patriarch Secured Parties shall be entitled to all of the rights,
                                remedies, privileges and benefits granted in section 363(m) of the
                                Bankruptcy Code with respect to all uses of the Prepetition Collateral and
                                all Adequate Protection Obligations.

                          (d)   Subject to paragraphs 2212(f), 22, and 27 of this Order,         the adequate
                                protection payments made pursuant to this Order shall not        be subject to
                                counterclaim, setoff, subordination, recharacterization,          defense or
                                avoidance in the Cases or any subsequent chapter 7 cases         (other than a
                                defense that the payment has actually been made).

                          (e)   Except as expressly provided in this Order, the Adequate Protection
                                Obligations, any 507(b) Claims and the Adequate Protection Liens and all
                                other rights and remedies of the Secured Parties and Patriarch Secured
                                Parties granted by the provisions of this Order shall survive, and shall not
                                be modified, impaired or discharged by (i) the entry of an order converting
                                any of the Cases to a case under chapter 7 of the Bankruptcy Code,
                                dismissing any of the Cases or by any other act or omission, or (ii) the
                                entry of an order confirming a plan of reorganization in any of the Cases
                                and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the Debtors
                                have waived any discharge as to any remaining Adequate Protection
                                Obligations. The terms and provisions of this Order shall continue in the
                                Cases, in any successor cases if the Cases cease to be jointly administered,
                                or in any superseding chapter 7 cases under the Bankruptcy Code, and the
                                Adequate Protection Liens, the 507(b) Claims, the other administrative
                                claims granted pursuant to this Order, and all other rights and remedies of
                                the Secured Parties and Patriarch Secured Parties granted by the
                                provisions of this Order shall continue in full force and effect until all
                                Adequate Protection Obligations are indefeasibly paid in full in cash.



         -32-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS       Doc 503-1     Filed 10/30/18     Page 34 of 43



                 27.      Effect of Stipulations on Debtors and Third Parties. Subject to the Confirmation

        Period as set forth in paragraph 4 above (which Confirmation Period may be extended by either

        (i) written consent of the Indenture Trustee and the Controlling Secured Parties, or (ii) Court

        order for cause upon application by the Debtors) and this paragraph 27, the Debtors have

        admitted, stipulated and agreed to various matters as set forth in paragraph 4 above. The Debtors

        shall have through the Confirmation Period to conclude their review of the Transaction

        Documents and facts and circumstances related thereto and to notify the Controlling Secured

        Parties and Indenture Trustee of any basis for challenging the validity, enforceability, priority or

        extent of the liens on the Prepetition Collateral securing the Transaction Obligations. Absent the

        Debtors providing such notice prior to the expiration of the Confirmation Period, the stipulations

        and admissions contained in paragraph 4 of this Order, shall be binding upon the Debtors and

        any successor thereto in all circumstances. The stipulations and admissions contained in this

        Order, including in paragraph 4 of this Order, shall be binding upon all other parties in The

        stipulations and admissions of the Debtors contained in paragraph 4 of this Order shall be

        binding on the Debtors and all other parties-in-interest (subject toexcept the processPatriarch

        Stakeholders as set forth in footnote 1 of the Settlement Agreementherein), including anywithout

        limitation, any committee or chapter 7 or chapter 11 trustee appointed or elected for any of the

        Debtors (a “Trustee”). in the Cases, unless, and solely to the extent that, (a) the Debtors or any

        other party-in-interest with standing and requisite authority files appropriate pleadings and

        commences the appropriate proceeding required under the Bankruptcy Code and Bankruptcy

        Rules challenging the claims or liens referenced in paragraph 4 of this Order within sixty (60)

        days after the earlier of the (i) the entry of an order of this Court terminating the Settlement

        Agreement, or (ii) the expiration of the 15 Month Window—or the 18 Month Extended Window


         -33-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS       Doc 503-1     Filed 10/30/18     Page 35 of 43



        if the conditions for such extended period are satisfied pursuant to the Settlement Agreement—

        (the “Confirmation Period”), (b) this Court or another court of competent jurisdiction rules in

        favor of the plaintiff in any such timely and properly commenced proceeding; provided, that, the

        filing by a party in interest of a motion for standing to pursue any challenge against the

        Controlling Secured Parties, the Indenture Trustee, or the Patriarch Secured Parties regarding the

        claims or liens referenced in paragraph 4 of this Order before the expiration of the Confirmation

        Period shall automatically toll the Confirmation Period until ten (10) business days following

        the adjudication of such motion. The Confirmation Period may be extended by either (i) written

        consent of the Indenture Trustee, the Controlling Secured Parties, or the Patriarch Secured

        Parties solely with respect to any claim or lien asserted by such party, or (ii) Court order for

        cause upon application by the Debtors or other party in interest with standing and requisite

        authority (provided such application is filed prior to expiration of the Confirmation Period).

        Notwithstanding anything herein to the contrary, the stipulations and admissions contained in

        paragraph 4 of this Order shall not bind the Patriarch Stakeholders or the Controlling Secured

        Parties under any circumstance, and neither the Patriarch Stakeholders nor the Controlling

        Secured Parties are under any obligation to commence any challenge to the claims or liens

        asserted by the Controlling Secured Parties or Indenture Trustee, or the Patriarch Secured

        Parties, respectively, prior to the expiration of the Confirmation Period.

                 28.      Credits Toward Paid in Full Amounts. Notwithstanding anything herein or in the

        Settlement Agreement to the contrary, (i) all Cash Reserve Amounts [and any cash held in the

        Indemnification Reserve ]shall be credited toward the Paid in Full amount for purposes of

        calculating whether the 15 Month Window (as defined in the Settlement Agreement) shall be

        extended to the 18 Month Extended Window (as defined in the Settlement Agreement)[, (ii) any


         -34-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS        Doc 503-1     Filed 10/30/18      Page 36 of 43



        cash held in the Indemnification Reserve shall be credited toward the Paid in Full amount for

        purposes of determining whether the Full Payment Date has occurred], and (iii) in the event of a

        pending dispute as to any Invoiced Fees consistent with the procedures set forth in paragraph

        12(c) hereof, then any such disputed amount shall not be included in the Paid in Full amount for

        purposes of calculating whether the 15 Month Window shall be extended to the 18 Month

        Extended Window or for determining whether the Full Payment Date has occurred.

                 29.      28. Limitation on Use of Collateral. The Debtors shall use Cash Collateral solely

        as provided in this Order and for such other expenses as may be agreed to in accordance with the

        relevant terms of this Order. Except to the extent necessary by the Independent DirectorDebtors

        pursuant to paragraph 27 during the Confirmation Period, no Prepetition Collateral or the Carve

        Out may be used to: (a) object, contest or raise any defense to, the validity, perfection, priority,

        extent or enforceability of any amount due under the Indentures, or the liens or claims granted

        under this Order or the Indentures; (b) assert any claims or defenses against any of the

        Controlling Secured Parties, Indenture Trustee, Patriarch Secured Parties, or their respective

        agents, affiliates, subsidiaries, directors, officers, representatives, attorneys or advisors; (c) seek

        to modify any of the rights granted to the Controlling Secured Parties or, Indenture Trustee, or

        Patriarch Secured Parties hereunder; or (d) pay any amount on account of any claims arising

        prior to the Petition Date unless such payments are approved by an order of this Court (without

        limiting a Termination Event, if any, that would result therefrom). In addition, upon entry of this

        Order:

                          (a)     (i) the Issuer shall be authorized to take actions necessary to release the
                                 Issuer’s portion of those holdback funds (the “Issuer Holdback”) arising
                                 from the Zohar I foreclosure auction and currently in the possession of the
                                 Indenture Trustee for purposes of satisfying claims of and amounts due to
                                 pre-petition service providers to the Issuer; provided however that all such
                                 claims and amounts due have been approved by the Zohar I Independent

         -35-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS       Doc 503-1     Filed 10/30/18     Page 37 of 43



                                Director; (ii) any remaining amounts of the Issuer Holdback shall be used
                                to fund valid costs and expenses of the Zohar I chapter 11 cases at the
                                direction of the Independent Director; and (iii) the Indenture Trustee shall
                                be authorized to release and use the Indenture Trustee’s portion of those
                                holdback funds (the “Trustee Holdback”) to satisfy outstanding invoices
                                owed to the Indenture Trustee, its counsel, and any related expenses;
                                and(b) the Indenture Trustee shall be authorized to conduct a Special
                                Payment Date for each of Zohar II and Zohar III for the purposes of
                                releasing monies currently held in the Payment Account (as such term is
                                defined in the applicable Indentures) for distribution to noteholders
                                pursuant to the applicable Priority of Payments (as defined in the
                                applicable Indentures).

                 30.      29. Binding Effect; Successors and Assigns. The provisions of this Order,

        including all findings herein, shall be binding upon all parties in interest in the Cases and the

        Debtors and their respective successors and assigns (including any trustee hereinafter appointed

        or elected for the estate of any Debtor, an examiner appointed pursuant to section 1104 of the

        Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the

        Debtors or with respect to the property of the estate of any of the Debtors) and shall inure to the

        benefit of the Controlling Secured Parties, the Indenture Trustee, for the benefit and security of

        all Secured Parties (as defined under the Indentures), the Patriarch Secured Parties, and the

        Debtors and their respective successors and assigns, provided, that, except to the extent

        expressly set forth in this Order, the Controlling Secured Parties and, the Indenture Trustee, and

        the Patriarch Secured Parties shall have no obligation to permit the use of the Prepetition

        Collateral or extend any financing to any trustee or similar responsible person appointed for the

        estate of any Debtor. For all adequate protection and stay relief purposes throughout the Cases,

        the Controlling Secured Parties and, the Indenture Trustee, and the Patriarch Secured Parties

        shall be deemed to have requested relief from the automatic stay and adequate protection as of

        the Petition Date. For the avoidance of doubt, such requests will survive termination of this

        Order.

         -36-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS         Doc 503-1      Filed 10/30/18     Page 38 of 43



                 31.      30. Limitation of Liability. In permitting the use of the Prepetition Collateral or in

        exercising any rights or remedies as and when permitted pursuant to this Order,

        neitherApplicability of Priority of Payments.         Any payments or distributions made to the

        Controlling Secured Parties nor the Indenture Trustee shall be deemed to be in control of the

        operations of the Debtors or to be acting as a “responsible person” or “owner or operator” with

        respect to the operation or management of the Debtors (as such terms, or any similar terms, are

        used in the United States Comprehensive Environmental Response, Compensation and Liability

        Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute). Furthermore,

        nothing in this Order shall in any way be construed or interpreted to impose or allow the

        imposition upon either the Controlling Secured Parties or Indenture Trustee of any liability for

        any claims arising from the prepetition or post-petition activities of any of the Debtors and their

        respective affiliates (as defined in section 101(2) of the Bankruptcy Code), the Indenture

        Trustee, or the Patriarch Secured Parties shall be applied pursuant to the Priority of Payments in

        the respective Indentures; provided, however, that nothing in this paragraph 31 shall alter the

        parties’ right to retain and apply adequate protection payments pursuant to the terms of this

        Order.

                 32.      31. Proceeds of Subsequent Financing. So long as this Order remains in effect

        and is not otherwise stayed, terminated, or vacated, if at any time prior to the indefeasible

        repayment and satisfaction in full in cash of the Transaction Obligations, including subsequent to

        the confirmation of any Chapter 11 plan or plans with respect to the Debtors, the Debtors’

        estates, any trustee, any examiner with enlarged powers or any responsible officer subsequently

        appointed, shall obtain credit or incur debt in violation of this Order, then all of the cash

        proceeds derived from such credit or debt and all Cash Collateral shall immediately be turned


         -37-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS        Doc 503-1     Filed 10/30/18    Page 39 of 43



        over to the Indenture Trustee for application in accordance with paragraph [19] hereof and the

        Transaction Documents including the Priority of Payments in the applicable Indentures

                 33.      32. Effectiveness. This Order shall constitute findings of fact and conclusions of

        law and shall take effect immediately upon entry hereof, and there shall be no stay of execution

        of effectiveness of this Order. To the extent that any finding of fact shall be determined to be a

        conclusion of law it shall be so deemed and vice versa.

                 34.      33. Proofs of Claim. None of the Controlling Secured Parties or, the Indenture

        Trustee, on behalf of the Secured Parties, (as defined under the Indentures), or the Patriarch

        Secured Parties will be required to file proofs of claim in any of the Cases or successor cases,

        and the Debtors’ stipulations in paragraph 4 herein (which incorporate by reference the

        Settlement Agreement) shall be deemed to constitute a timely filed proof of claim. Any order

        entered by this Court in relation to the establishment of a bar date for any claim (including

        administrative claims) in any of the Cases or successor cases shall not apply to the Controlling

        Secured Parties, or Indenture Trustee, or Patriarch Secured Parties with respect to the

        Transaction Obligations. Notwithstanding the foregoing, the Indenture Trustee is hereby

        authorized and entitled, in its sole discretion, but is not required, to file (and amend and/or

        supplement, as it sees fit) in the applicable Debtor’s Case, a single master proof of claim in the

        Cases for any claims arising under the Indentures and hereunder (the “Master Proof of Claim”).

        The Master Proof of Claim, if filed, shall not be required to identify whether any Secured Party

        acquired its claim from another party and the identity of any such party or be amended to reflect

        a change in the holders of the claims set forth therein or a reallocation among such holders of the

        claims asserted therein resulting from the transfer of all or any portion of such claims. The

        provisions of this paragraph 3334 and the Master Proof of Claim are intended solely for the


         -38-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS        Doc 503-1      Filed 10/30/18     Page 40 of 43



        purpose of administrative convenience. The Master Proof of Claim, if filed, shall not be required

        to attach any instruments, agreements or other documents evidencing the obligations owing by

        each of the Debtors to the applicable Secured Parties or Patriarch Secured Parties, which

        instruments, agreements or other documents are already in the possession of the Debtors and are

        hereby deemed provided thereto. Any order entered by the Court in relation to the establishment

        of a bar date for any claim (including administrative claims) in any of the Cases or successor

        cases shall not apply to the Controlling Secured Parties or the Controlling Secured Parties,

        Indenture Trustee, or Patriarch Secured Parties with respect to the Transaction Obligations.

                 35.      Non-Prejudice Regarding Fee Allocation.         Nothing in this Order, including

        paragraphs 11(a), 13(c), and 22 hereof, shall alter, impair, or modify the rights, claims or

        arguments of the Controlling Secured Parties and the Indenture Trustee, on the one hand, and the

        Patriarch Stakeholders, on the other hand, with respect to the allocation of the costs of the

        Incentive Fee,12 any indemnification obligations of the Independent Director or the CRO, New

        Agent (as defined in the Settlement Agreement), AMZM (as defined in the Settlement

        Agreement), or any replacement collateral manager, and all such rights, claims or arguments are

        expressly preserved.

                 36.      34. [Payment of Accrued Professional Fees. Within three (3) business days of the

        date of entry of this Order, the Debtors are authorized and directed to pay all fees and expenses

        that are then properly payable as set forth in the first, second and third monthly fee application of

        Young Conaway Stargatt & Taylor, LLP [Docket Nos. 307, 308 and 351] in accordance with this

        Court’s interim compensation procedures order [Docket No. 293], the first monthly staffing

        report of FTI Consulting, Inc. [Docket No. 328], the first and second monthly staffing reports of

        12
             The “Incentive Fee” has the meaning afforded to such term in the Order Approving Independent
                 Director Service Agreement and Indemnification Agreement [Docket No. 345].
         -39-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS         Doc 503-1      Filed 10/30/18        Page 41 of 43



        Goldin Associates LLC [Docket Nos. 347 & 348] and any accrued and unpaid fees and expenses

        of the Independent Director in accordance with the Independent Director’s Service Agreement

        [Docket No. 345].]13

                 37.      Incorporation of Settlement Agreement. This Order is entered in furtherance of

        the Settlement Agreement, and the Settlement Agreement is hereby incorporated by reference

        herein. Notwithstanding anything herein to the contrary, in the event of any inconsistency

        between the Settlement Agreement and this Order, the Settlement Agreement shall control.

                 38.      35. Survival of Certain Provisions. In the event of entry of any order converting

        any of these Cases into a successor case, the Adequate Protection Liens, the 507(b) Claims and

        the Carve- Out shall continue in these proceedings and in any Successor Casesuccessor case, and

        such Adequate Protection Liens, the 507(b) Claims and the Carve- Out shall maintain their

        respective priorities as provided by this Order.

                 39.      36. Amendment. Except as otherwise provided herein, no waiver, modification or

        amendment of any of the provisions hereof shall be effective unless set fortheither approved by

        the Court after notice to parties in interest, or agreed to in writing, signed by, or on behalf of, the

        Debtors, the Controlling Secured Parties, and the Indenture Trustee, and approved by the Court

        after notice to parties in interestthe Patriarch Secured Parties.

                 40.      37. No Waiver or Modification of this Order. The Debtors irrevocably waive any

        right to seek any modification or extension of this Order without the prior written consent of the

        Controlling Secured Parties and the Indenture Trustee, and no such consent shall be implied by

        any other action, inaction or acquiescence of the Controlling Secured Parties, any other Secured

        Party, Indenture Trustee, or Collateral Manager. The Debtors may not seek to modify or to alter

        relative lien priority of the Adequate Protection Liens or the Prepetition Liens set forth in this
        13
             NTD: May not be necessary in light of the entry of the Interim Orders.
         -40-
01:23432159.4
         USActive 47182981.1
                       Case 18-10512-CSS          Doc 503-1   Filed 10/30/18     Page 42 of 43



        Order.Occurrence of Full Payment Date. Upon the occurrence of the Full Payment Date, this

        Order shall not limit or affect the Debtors’ use or distribution of cash, or otherwise provide the

        Secured Parties any rights other than what is provided in the Transaction Documents; provided,

        however, for the avoidance of doubt, the releases and indemnifications in paragraph 5 and 6 of

        this Order shall survive the occurrence of the Full Payment Date.

                 41.      38. Jurisdiction. This Court shall retain jurisdiction to enforce the terms of this

        Order and to adjudicate any and all matters arising from or related to the interpretation or

        implementation of this Order.

                 42.      39. Controlling Effect of Order. To the extent any provision of this Order

        conflicts or is inconsistent with any provision of the Motion, the provisions of this Order shall

        control to the extent of such conflict.

          Dated: AugustOctober ___, 2018
                                                  THE HONORABLE CHRISTOPHER S. SONTCHI
                                                  CHIEF UNITED STATES BANKRUPTCY JUDGE




         -41-
01:23432159.4
         USActive 47182981.1
                      Case 18-10512-CSS      Doc 503-1     Filed 10/30/18    Page 43 of 43



                                                    Exhibit 2

                                             Transaction Documents

        (A)      the Indenture among Zohar CDO 2003-1 Limited (“Zohar I”), Zohar CDO 2003-1 Corp.
        (“ZI Corp.”), Zohar CDO 2003-1, LLC, and MBIA Insurance Corporation (“MBIA”), CDC
        Financial Products, Inc., and the Indenture Trustee, dated November 13, 2003 (as amended,
        restated, amended and restated, supplemented, or otherwise modified from time to time, the
        “Zohar I Indenture”);

        (B)     the Indenture among Zohar II 2005-1, Limited (“Zohar II”), Zohar II 2005-1, Corp. (“ZII
        Corp.”), Zohar II 2005-1, LLC, MBIA, IXIS Financial Products Inc., and the Indenture Trustee,
        as successor in interest to Bank of America, National Association, as successor by merger
        LaSalle Bank National Association (as amended, restated, amended and restated, supplemented,
        or otherwise modified from time to time, the “Zohar II Indenture”);

        (C) the Indenture among Zohar III, Limited (Zohar III” and with Zohar I and Zohar II, the
        “Zohar Funds”), Zohar III, Corp., Zohar III, LLC, Natixis Financial Products Inc., and the
        Indenture Trustee, as successor in interest to Bank of America, National Association, as
        successor by merger LaSalle Bank National Association, dated April 6, 2007 (as amended,
        restated, amended and restated, supplemented, or otherwise modified from time to time, the
        “Zohar III Indenture” and together with the Zohar I Indenture and Zohar II Indenture, the
        “Indentures”); and

        (D)     (i) each Collateral Management Agreement dated March 3, 2016 (each as amended,
        restated, amended and restated, supplemented, or otherwise modified from time to time, the
        “CMAs”) entered into between certain of the Debtors and Alvarez & Marsal Zohar Management,
        LLC (“AMZM”), as Collateral Manager (including any successors thereto, the “Collateral
        Manager”), (ii) the Insurance Agreement and Policy Issued by MBIA (with respect to Zohar I
        and Zohar II), (iii) the Insurance and Indemnity Agreements by and among MBIA and Zohar I
        (and the Co-Issuers (as defined therein)) and Zohar II (and the Co-Issuers (as defined therein)),
        respectively (the “Insurance and Indemnity Agreements”), and (iv) all other agreements or other
        documentation executed by any Debtor in connection with or related to any of the foregoing,
        including, the Transaction Documents (as defined in the Indentures) (each as amended, restated,
        amended and restated, supplemented, or otherwise modified from time to time, collectively with
        the Indentures, CMAs, and Insurance and Indemnity Agreements, the “Transaction
        Documents”).




         -42-
01:23432159.4
         USActive 47182981.1
